Citation Nr: 0217014	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  02-01 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of burn scars of the face and right ear.

2.  Entitlement to an increased rating for residuals of burn 
scars of the right forearm, right hand, and left forearm, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from May 1967 to November 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA), 
Regional Office (RO).

In September 2001, the veteran raised the claim of 
entitlement to service connection for post-traumatic stress 
disorder.  On substantive appeal in December 2001, the 
veteran stated that all of his service-connected claims 
should be retroactive to June 6, 1972, thereby raising 
earlier effective date claims.  These matters have not been 
adjudicated.  They are referred to the RO for the 
appropriate development.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claims.

2.  The residuals of burn scars of the face and right ear 
are productive of no more than moderate disfigurement and 
hypopigmentation measuring 10 x 4-centimeters posterior to 
the ear and measuring 10-centimeters on the forehead.

3.  The residuals of burn scars on the right extremity are 
manifested by scarring on the right thumb with thenar 
atrophy, an area of hypopigmentation measuring 7 x 10-
centimeters on the forearm and an area of hyperpigmentation 
measuring 6 x 4-centimeters on the wrist; no ulceration, 
elevation, depression, underlying tissue loss, or limitation 
of motion is present.  

4.  The burn scar of the left forearm is manifested by an 
area of hypopigmentation measuring 8-centimeters, without 
ulceration, elevation, depression, underlying tissue loss, 
or limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for residuals of burn scars of the face and right 
ear have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, 
Diagnostic Code 7800 (2001); 67 Fed. Reg. 49,590 49,599 
(August 30, 2002).

2.  The criteria for a rating in excess of 10 percent for 
residuals of burn scars of the right forearm and right hand 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 
4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2001); 67 
Fed. Reg. 49,590 49,599 (August 30, 2002).

3.  The criteria for a rating of 10 percent for residuals of 
residuals of a burn scar of the left forearm have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.25, 4.118, Diagnostic Code 
7802 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recently enacted legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the veteran and the representative of the information 
and evidence necessary to substantiate a claim, and has 
enhanced its duty to assist a veteran in developing the 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  
66 Fed. Reg. 45,629.  Accordingly, in general where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

In evaluating this appeal, VA has met its duty to assist the 
veteran in the development of these claims under the VCAA.  
A rating decision dated in March 2001, statement of the case 
dated in October 2001, and VA letter to the veteran dated 
October 9, 2002, apprised him of the law applicable in 
adjudicating the appeal, the reasons and bases for the VA 
determinations, and the information and evidence needed to 
substantiate the claims.  Specifically, in compliance with 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the October 
9, 2002, VA letter apprised the veteran of the development 
VA would attempt to perform, and the evidence he needed to 
provide.  Additionally, the veteran was apprised of the 
change in law for the schedule of rating skin disabilities.  
There is no indication that this correspondence was returned 
as undeliverable.  VA has satisfied its duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claims.

The RO has made reasonable efforts to obtain relevant 
records adequately identified by the veteran and it appears 
that all such evidence has been obtained and associated with 
the claims folder.  The evidence includes VA and private 
medical reports and a report of a VA examination conducted 
in October 2000.  The veteran has not identified any 
outstanding evidence which could be used to support the 
issues on appeal and in October 2002 he indicated that he 
had no additional evidence to submit.  Additionally, the 
veteran appeared at a hearing before the undersigned in July 
2002.  VA has met its duty to assist the veteran in the 
development of this appeal and there is no need for further 
development.  

The veteran seeks increased ratings for his service-
connected residuals of burn scars of the face and right ear 
and residuals of burn scars of the right forearm, right 
hand, and left forearm.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Residuals of burn scars of the face and right ear

In April 2000, the veteran filed an application seeking 
service connection for burn scars of the face and right ear.  
In March 2001, the RO granted service connection and 
assigned a disability rating of 10 percent pursuant to 
Diagnostic Code 7800, effective April 14, 2000.  The veteran 
appealed.  When a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
evaluation for that disability, the original claim remains 
open.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see 
also AB v. Brown, 6 Vet. App. 35 (1993).  Separate ratings 
can be assigned for separate periods of time based on facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

During the pendency of this appeal, VA amended the schedule 
for rating skin disabilities.  Under the old criteria, 
Diagnostic Code 7800 provided a 0 percent rating for slight 
disfiguring scars of the head, face and neck; a 10 percent 
rating for moderate disfiguring scars of the head, face and 
neck; a 30 percent rating for severe disfiguring scars of 
the head, face and neck, especially if producing marked and 
unsightly deformity of the eyelids, lips, or auricles; and a 
50 percent rating for complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  

A note following Diagnostic Code 7800 provided where in 
addition to tissue loss and cicatrization there was marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Diagnostic Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (in 
effect prior to August 30, 2002).

Under the new criteria, Diagnostic Code 7800 provides a 10 
percent rating for disfigurement of the head, face, or neck 
with one characteristic of disfigurement; a 30 percent 
rating for disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with two or three characteristics of 
disfigurement; a 50 percent rating for disfigurement of the 
head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
four or five characteristics of disfigurement; and an 80 
percent rating for disfigurement of the head, face, or neck 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with six or more 
characteristics of disfigurement.

Note (1):  The 8 characteristics of disfigurement, for 
purposes of evaluation under § 4.118, are the following:  
Scar 5 or more inches (13 or more cm.) in length.  Scar at 
least one-quarter inch (0.6 cm.) wide at widest part.  
Surface contour of scar elevated or depressed on palpation.  
Scar adherent to underlying tissue.  Skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.).  Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.).  Underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.).  Skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).

Note (2):  Rate tissue loss of the auricle under DC 6207 
(loss of auricle) and anatomical loss of the eye under DC 
6061 (anatomical loss of both eyes) or DC 6063 (anatomical 
loss of one eye), as appropriate.

Note (3):  Take into consideration unretouched color 
photographs when evaluating under these criteria.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more 
favorable to the appellant will apply unless Congress or the 
Secretary provided otherwise.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  For this matter, neither the old nor 
the new criteria are more favorable to the veteran's claim.

The veteran maintains that a rating in excess of 10 percent 
for residuals of burn scars of the face and right ear is 
warranted.  At the hearing held in July 2002, he testified 
that he had extensive scarring of the face and right ear.  
The scarring made him feel uncomfortable and anxious.  He 
added he grew facial hair because he was self conscious.  

The medical evidence establishes since service connection 
has been in effect, the veteran's residuals of burn scars of 
the face and right ear have been no more than 10 percent 
disabling.  By history and currently, under the old 
criteria, the burn scars are no more than moderately 
disfiguring and, under the old criteria, are manifested by 
only one disfiguring characteristic, which is 
hypopigmentation.  Thus, the requirements for a rating in 
excess of 10 percent have not been met.  

On VA examination in October 2000, the veteran reported that 
he had sustained burns to the forehead and ears from a 
rocket blast on an aircraft carrier during service.  
Thereafter, he underwent grafting of the right ear lobe.  
Physical examination, however, did not reveal impairment 
warranting a rating in excess of 10 percent.  The examiner 
reportedly observed areas of hypopigmentation, posterior to 
the right ear, measuring 10 x 4-centimeters, and on the 
veteran's forehead, measuring 10-centimeters.  There was no 
evidence of ulceration, breakdown, elevation, depression, 
underlying tissue loss, inflammation, edema, or keloid 
formation.  Sensation was intact to light touch and 
pinprick.  The diagnosis was scars from prior skin graft and 
burns.  

The Board has also reviewed the photographs of record.  
However, the photographs fail to show increased 
disfigurement.

Given the aforementioned, the evidence demonstrates that 
since service connection has been in effect, the veteran's 
burn scars of the face and right ear have been no more than 
10 percent disabling.  By history and currently, the burn 
scars are not productive of marked and unsightly deformity, 
of the eyelids, lips, or auricles, nor are they productive 
of visible or palpable tissue loss, gross distortion of 
asymmetry, or several characteristics of disfigurement.  

It is noted that the provisions of Diagnostic Codes 7802 
through 7805, under the old and the new criteria, have also 
been considered.  Nonetheless, the assignment of separate 
ratings for this matter is not warranted.  The veteran's 
burn scars do not approximate 1 square foot.  Further, the 
objective evidence fails to reveal pain, limited motion, 
ulceration, breakdown, elevation, depression, underlying 
tissue loss, inflammation, edema, or keloid formation.  
Thus, no additional consideration in this regard is 
warranted.  

The criteria for an initial rating in excess of 10 percent 
have not been met.  The preponderance of the evidence weighs 
against the veteran's claim.  The appeal is denied.

Residuals of burn scars of the right forearm, right hand, 
and left forearm

In an unappealed August 1970 rating decision, the RO granted 
service connection for residual burns of the right forearm, 
right hand, and left forearm.  The disability was rated as 
noncompensably disabling under Diagnostic Code 7805, 
effective November 2, 1968.  In April 2000, the veteran 
filed an application seeking an increased rating.  In March 
2001, the zero percent rating was increased to 10 percent, 
effective April 14, 2000.  The veteran appealed.  The 10 
percent rating remains in effect.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability 
is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all the evidence of record pertaining to the veteran's 
medical history.  The Board has found nothing in the 
historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical history and 
findings pertaining to his disability.

Under the old criteria, a 10 percent rating was warranted 
for second-degree scar burns in an area or areas 
approximating 1 square foot (0.1 m squared) under Diagnostic 
Code 7802.  Pursuant to Diagnostic Code 7803, a 10 percent 
rating was warranted for a superficial scar disability that 
was poorly nourished with repeated ulceration.  

Pursuant to Diagnostic Code 7804 a 10 percent rating was 
warranted for scars, superficial, painful on examination.  
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): A 10-percent 
evaluation would be assigned for a scar on the tip of a 
finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  (See § 4.68 of this part 
on the amputation rule.)  

Pursuant to Diagnostic Code 7805, scars could be rated on 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (in effect 
prior to August 30, 2002).

Under the new criteria, Diagnostic Code 7801 provides for 
scars, other than head, face, or neck, that are deep or that 
cause limited motion, a 10 percent rating is warranted for 
an area or areas exceeding 6 square inches (39 sq. cm.); a 
20 percent rating is warranted an area or areas exceeding 12 
square inches (77 sq. cm.); a 30 percent rating is warranted 
for an area or areas exceeding 72 square inches (465 sq. 
cm.); and a 40 percent rating is warranted for an area or 
areas exceeding 144 square inches (929 sq.cm.).  Note (1): 
Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A deep 
scar is one associated with underlying soft tissue damage.

Diagnostic Code 7802 provides a 10 percent rating for scars, 
other than head, face, or neck, that are superficial and 
that do not cause limited motion covering an area or areas 
of 144 square inches (929 sq. cm.) or greater.  Note (1): 
Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Diagnostic Code 7803 provides a 10 percent rating for scars, 
superficial, unstable.  Note (1): An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.

Diagnostic Code 7804 provides a 10 percent rating for scars, 
superficial, painful on examination.  Note (1): A 
superficial scar is one not associated with underlying soft 
tissue damage.  Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part would not 
warrant a compensable evaluation. (See § 4.68 of this part 
on the amputation rule.)  

Diagnostic Code 7805 provides for other scars, rate on 
limitation of function of affected part.

At the hearing held in July 2002, the veteran testified he 
had discoloration and pain of the right forearm, right 
wrist, and left forearm due to the service-connected burn 
scars.  He added he wore long-sleeved shirts to hide the 
discoloration and felt uncomfortable around others.  The 
veteran also stated he had pain and loss of sensation of the 
right thumb.  

Regarding the residuals of burn scars of the right forearm 
and hand, neither the old nor the new criteria are more 
favorable to the veteran's claim.  Karnas, supra.  The 
requirements for a rating in excess of 10 percent have not 
been met.  The residuals of burn scars on the right 
extremity are not manifested by second degree burns in an 
area or areas approximating 1 square foot, exceeding 6 
square inches, or measuring 144 square inches or greater.  
Additionally, while thenar atrophy of the right thumb is 
present, clinical findings do not show ulceration, 
elevation, depression, underlying tissue loss, limited 
motion, or instability.  

On VA examination in October 2000, the veteran reportedly 
sustained burns to both arms from a rocket blast on an 
aircraft carrier and underwent skin grafting, followed by 
physical therapy.  The veteran complained of having pain of 
the hands for over a year, right greater than left.  He 
described the pain as occurring at rest and exacerbated by 
writing or working.  The veteran also reportedly had 
numbness of the base of the thumb to his fingers and his 
wrist, right worse than the left.  However, despite the 
veteran's complaints, findings recorded on physical 
examination establish that his disability picture more 
nearly approximated the criteria for a 10 percent rating and 
no more.  Examination revealed an area of hypopigmentation 
measuring 7 x 10-centimeters on the right forearm and an 
area of hyperpigmentation measuring 6 x 4-centimeters on the 
wrist.  There was no decreased range of motion of any of the 
joints; ulceration or breakdown of the skin; elevation or 
depression of the scars; underlying tissue loss; or 
inflammation, edema, or keloid formation.  In addition, 
sensation was intact to light touch and pinprick.

While examination revealed an area of scarring on the medial 
right thumb with thenar atrophy, it is noted that this 
manifestation is already contemplated within the currently 
assigned 10 percent rating.  The scarring on the medial 
right thumb constitutes the same disability as the burn 
scars of the right forearm and wrist.  Thus, a separate 
rating in this regard is not warranted.  38 C.F.R. § 4.14.

Additionally, the Board is cognizant of the veteran's 
complains of numbness and pain over the wrist, hands, and 
fingers, as well as clinical findings reflecting positive's 
Phalen's test with reproduction of his numbness and pain in 
the right hand.  However, these symptoms are not for 
consideration in evaluating the veteran's burn scars of the 
right forearm and hand.  As previously noted, when 
evaluating the scars, the examiner found no limitation of 
motion of the joints, underlying tissue loss, or depression.  
Sensation was intact as well.  Further, after examination 
the examiner noted possible carpal tunnel syndrome, a non-
service-connected disability.  It is noted that the use of 
manifestations not resulting from service-connected injury 
in establishing the service-connected evaluation is 
prohibited.  Massey v. Brown, 7 Vet. App. 204 (1994); 
38 C.F.R. § 4.14.  Thus, no consideration in this regard is 
warranted.  

The photographs also fail to show increased disfigurement or 
impairment.

Regarding the burn scar of the left forearm, it is noted 
that the disability has been rated in conjunction with the 
burn scars of the right forearm and right hand.  However, 
except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25.  Given the 
veteran's complaints of pain of the left forearm and the 
area of hypopigmentation measuring 8-centimeters, and when 
applying the benefit-of-the-doubt doctrine, the Board finds 
that the criteria for a separate rating of 10 percent for 
the burn scar of the left forearm have been met.  
38 C.F.R. §§ 4.25, 4.118, Diagnostic Code 7802 (in effect 
prior to August 30, 2002).  However, the criteria for a 
rating in excess of 10 have not been met.  The measurement 
of the scar does not exceed 12 square inches.  Further, 
there is no decreased range of motion of the arm; ulceration 
or breakdown of the skin; elevation or depression of scar; 
underlying tissue loss; or inflammation, edema, or keloid 
formation.  

In sum, the criteria for a rating in excess of 10 percent 
for residuals of burn scars of the right forearm and right 
hand have not been met.  For that matter, the preponderance 
of the evidence weighs against the veteran's claim.  
However, the criteria for a separate rating of 10 percent 
for residuals of a burn scar of the left forearm have been 
met.  In this regard, the evidence supports the veteran's 
claim.

Additional Matter

The provisions of 38 C.F.R. § 3.321 have been considered.  
There is no evidence of frequent hospitalization or marked 
interference with employment that is exceptional so as to 
preclude the use of the regular rating criteria.  While the 
veteran maintains that his burn scars of the face, right 
ear, right forearm and hand, and left forearm adversely 
affect employment, the objective evidence does not support 
his assertion.  The medical evidence fails to demonstrate 
any occupational impairment or frequent hospitalization due 
to any service-connected disability.  Therefore, referral 
for consideration of an increased evaluation on an extra-
schedular basis is not warranted.  See Floyd v. Brown, 
9 Vet. App. 88 (1996).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of burn scars of the face and right ear is denied.

Entitlement to a rating in excess of 10 percent for 
residuals of burn scars of the right forearm and right hand 
is denied.

Entitlement to a rating of 10 percent for residuals of a 
burn scar of the left forearm is granted, subject to the 
regulations pertinent to the disbursement of monetary funds.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

